                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


KEITH BABIN, ET AL.                                  CIVIL ACTION

VERSUS                                               NO. 18-7378-WBV-DMD

PLAQUEMINES PARISH                                   SECTION: D (3)




                               ORDER AND REASONS
         Before the Court is Defendant’s Motion In Limine.1 The Motion is opposed,2

and Defendant has filed a Reply. 3       After careful consideration of the parties’

memoranda and the applicable law, the Motion is GRANTED.

         I.      FACTUAL AND PROCEDURAL BACKGROUND

         This case involves claims for unpaid overtime compensation. Plaintiffs, Keith

Babin, Kevin Burge, Joshua Dismukes and Barbara Tate, are paramedics or

emergency medical technicians (“EMT’s”) for the Parish of Plaquemines (hereinafter,

“Defendant”), who allege that the Defendant failed to pay them mandatory overtime

compensation as required under the Fair Labor Standards Act (“FLSA”).4 Plaintiffs

assert that they each work seven days on, followed by seven days off. 5 Plaintiffs

allege that they are only paid for 132 hours of work a week, even though they work

seven-day shifts, during which they are on-call 24 hours a day, for a total of 168



1 R. Doc. 64.
2 R. Doc. 76.
3 R. Doc. 82.
4 R. Doc. 1.
5 Id. at p. 1.
hours.6 Plaintiffs also claim that they are never paid any time-and-a-half overtime

premium, as required by federal law. Plaintiffs filed the instant action on August 3,

2018, seeking recovery of their unpaid wages and overtime, statutory penalties,

injunctive relief, attorney’s fees and costs.7

        On August 5, 2019, Defendant filed the instant Motion, seeking to prohibit

Plaintiffs from testifying about or introducing evidence regarding the manner in

which Plaquemines Parish firefighters are compensated. 8 Defendant argues that

such testimony and evidence is inadmissible under Federal Rules of Evidence 402

and 403 because it is irrelevant to Plaintiffs’ claims and will waste time, confuse the

issue and mislead the jury. Defendant asserts that as Emergency Medical Services

(“EMS”) personnel, Plaintiffs are paid for 18 of the 24 hours of each day that they are

on-call, which Defendant refers to as “actual work time,” but they are not paid for the

six hours of unpaid “down time” they get for sleep, rest and meals.9 Defendant claims

that EMS personnel are paid overtime after 40 hours of “actual work time.” 10

Defendant further asserts that pursuant to § 207(k) of the FLSA, 11 Plaquemines

Parish firefighters are compensated differently because they are paid for their entire

24-hour shift, and they receive overtime after 106 hours in a two-week period.12

        Defendant notes that any EMS personnel who are cross-trained as firefighters

are subject to the same compensation structure as firefighters, but that Plaintiffs are


6 Id. at p. 1.
7 Id. at pp. 1 & 6.
8 R. Doc. 64.
9 R. Doc. 64-1 at pp. 1-2 (citing R. Doc. 41-1 at ¶¶ 11, 17).
10 R. Doc. 64-1 at p. 2 (citing R. Doc. 41-1 at ¶ 17).
11 29 U.S.C. § 207(k).
12 R. Doc. 64-1 at p. 2 (citing R. Doc. 64-2 at p. 6).
not cross-trained as firefighters despite being offered the opportunity to do so. 13

Defendant argues that it is indisputable that § 207(k) provides a different pay scheme

for employees engaged in “fire protection activities” who are trained in fire

suppression, and that Plaintiffs are not trained in fire suppression. 14 Defendant

claims that Plaintiffs are likely to try to introduce evidence of the Plaquemines Parish

firefighters’ pay scheme to argue that they should have been paid in the same manner

as the firefighters.15 Defendant asserts that any such comparison or reference to the

firefighters’ pay scheme is improper and that such evidence should be excluded under

Fed. R. Evid. 402 and 403 because it will waste time, confuse the issue and mislead

the jury.

        Plaintiffs argue that while there are slight differences in the law regarding

overtime for firefighters, the difference does not extend to the definition of on-call

working hours under the FLSA, which is the same for firefighters as for other types

of employees.16 Plaintiffs assert that the central question for the jury to decide is

whether their on-call time is compensable under the FLSA, and the firefighters’ pay

is relevant because it demonstrates that Defendant considers on-call time to be

working time for some, but not all, of its first responders. 17 Plaintiffs argue the

evidence is particularly relevant because the firefighters work side-by-side with EMS

workers, sometimes perform the same duties as EMS workers and will even fill-in for




13 R. Doc. 64-1 at p. 2 (citing R. Docs. 64-2, 64-3 & 64-4).
14 R. Doc. 54-1 at pp. 3-4.
15 Id. at pp. 3-4
16 R. Doc. 76 at pp. 1-2 (citing 29 C.F.R. § 553.221).
17 R. Doc. 76 at p. 2.
EMS workers when necessary.18 Plaintiffs assert that the evidence is clearly relevant

under the broad definition of “relevant evidence” set forth in Fed. R. Evid. 401.

        Plaintiffs further assert that there is no risk of confusion or misleading the

jury with evidence regarding the rules of firefighter overtime set forth in 29 U.S.C. §

207(k), which sets forth the federal law on overtime pay. Plaintiffs argue that while

most workers are paid overtime wages for working more than 40 hours in a

workweek, § 207(k) provides a slightly more complex calculation for firefighters and

law enforcement personnel, who are entitled to overtime wages if they work more

than 216 hours in 28 days, or more than 108 hours over 14 days.19 Plaintiffs argue

that the only distinction between firefighters and non-firefighters in § 207(k) is the

“40 hours in a workweek v. 216 hours over 28 days,” which Plaintiffs contend is

irrelevant to this case.20 Plaintiffs assert that the FLSA firefighter regulations, found

in 29 C.F.R. Part 553, specifically provide that, “The general rules on compensable

hours of work are set forth in 29 C.F.R. part 785 which is applicable to employees for

whom the section 7(k) exemption is claimed.”21 Plaintiffs argue that this is an express

recognition that the on-call law for firefighters is exactly the same as the on-call law

for all other employees, including the EMT’s at issue here. Plaintiffs assert that the

firefighter regulations also provide that, “where the conditions placed on the

employee’s activities are so restrictive that the employee cannot use the time




18 Id. at p. 4.
19 Id. at p. 3.
20 Id.
21 Id. at pp. 3-4 (quoting 29 C.F.R. § 533.221).
effectively for personal pursuits, such time spent on call is compensable.”22 Plaintiffs

claim that is the same legal standard at issue in this case. Plaintiffs assert that the

evidence of firefighter on-call pay is “clear proof” that other first responders, working

in the same department and under the same superintendent, are being paid overtime

while Plaintiffs are not, which is a problematic fact for Defendant. Plaintiffs assert

that the Motion should be denied because Defendant has not met its burden of

establishing that exclusion is warranted.

        In response, Defendant argues that there are only two issues for a jury to

decide in this case: (1) excluding “actual work time,” whether the hours Plaintiffs

spent waiting for a call constituted “hours worked” and should have counted towards

hours worked for overtime purposes; and (2) whether the six hours of “down time”

also constituted “hours worked” and should have been counted towards overtime and

considered compensatory time.23 Defendant maintains that evidence regarding the

manner in which Plaquemines Parish firefighters are compensated is entirely

irrelevant to either of these issues. In deciding the first issue, Defendant claims the

jury will need to determine if Plaintiffs were completely relieved of duty when they

were on-call and were able to effectively use their on-call time for their own purposes,

such as eating, sleeping, or engaging in other recreational activities.24 Defendant

asserts that in deciding the second issue, the jury will need to determine whether

Plaintiffs’ six hours of “down time” were interrupted so frequently that Plaintiffs were



22 R. Doc. 76 at p. 4 (quoting 29 C.F.R. § 533.211(d)).
23 R. Doc. 82 at p. 2.
24 Id. (citing DePriest v. River W. LP, 187 Fed.Appx. 403, 405 (5th Cir. 2006)).
not usually able to enjoy at least five (noncontinuous) hours of sleep.25 Defendant

argues that when making these determinations, the jury’s focus should only be on

how Plaintiffs were able to spend their on-call time and whether Plaintiffs were

usually able to enjoy at least five (noncontinuous) hours of sleep during their “down

time.” Defendant argues that it is completely irrelevant and immaterial how the

firefighters were able to spend their time on-call or whether the firefighters were able

to enjoy at least five (noncontinuous) hours of sleep. Defendant claims that it is also

irrelevant how the firefighters were paid because their pay is not at issue in this

litigation, and any comparison to the firefighters is “an apples to oranges comparison

that will necessarily confuse the issues and mislead the jury.”26 Defendant argues

that it is free to pay both groups differently as long as the pay practices comport with

the requirements of the FLSA, and that the only issue in this case is whether its pay

practices as to the Plaintiffs is legal and permissible under the FLSA.

       II.     LAW AND ANALYSIS

       According to the Fifth Circuit, the purpose of a motion in limine is to prohibit

opposing counsel “from mentioning the existence of, alluding to, or offering evidence

on matters so highly prejudicial to the moving party that a timely motion to strike or

an instruction by the court to the jury to disregard the offending matter cannot

overcome its prejudicial influence on the jurors’ minds.” 27 Under Federal Rule of

Evidence 401, evidence is relevant if it has any tendency to make a fact more or less


25 R. Doc. 82 at p. 2 (citing DePriest, 187 Fed.Appx. at 405).
26 R. Doc. 82 at p. 3.
27 O’Rear v. Fruehauf Corp., 554 F.2d 1304, 1306 n.1 (5th Cir. 1977) (quotation and internal quotation

marks omitted).
probable than it would be without the evidence, or if the fact it seeks to prove is of

consequence in determining the action.28 While all relevant evidence is admissible,

the Court may exclude relevant evidence if its probative value is substantially

outweighed by danger of “unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.”                           29


However, the Fifth Circuit has held that, “The exclusion of evidence under Rule 403

should occur only sparingly.” 30          District courts are afforded wide discretion in

determining the relevance and admissibility of evidence under Fed. R. Evid. 401 and

402.31 A district court’s ruling on evidentiary issues is reviewed by an appellate court

for an abuse of discretion. 32 Thus, when the district court conducts “a carefully

detailed analysis of the evidentiary issues and the court’s own ruling, appellate courts

are chary about finding an abuse of discretion.”33

       Here, Plaintiffs assert only one cause of action in their Complaint based on

Defendant’s failure to pay overtime wages under 29 U.S.C. § 207.34 Plaintiffs allege

that they “are entitled to payment of overtime premium for all hours over forty in a

workweek, including both on-call time and so-called ‘straight overtime’ hours.”35 In

their opposition brief to the instant Motion, Plaintiffs assert that, “In this case, the




28 Fed. R. Evid. 401.
29 Fed. R. Evid. 403.
30 United States v. Pace, 10 F.3d 1106, 1115-16 (5th Cir. 1993); See United States v. Powers, 168 F.3d

741, 749 (5th Cir. 1999) (same).
31 Sprint/United Management Co. v. Mendelsohn, 552 U.S. 379, 384, 128 S.Ct. 1140, 1144-45, 170

L.Ed.2d 1 (2008).
32 Kelly v. Boeing Petroleum Services, Inc., 61 F.3d 350, 356 (5th Cir. 1995).
33 Id.
34 R. Doc. 1 at pp. 5-6.
35 Id. at p. 5.
central issue for the jury to decide is whether the Plaintiffs’ on-call time is

compensable under the Fair Labor Standards Act.”36 The Fifth Circuit has held that,

“Whether on-call time is compensable working time depends upon the working

agreements between the parties governing on-call work and the degree to which the

employee is permitted or free to engage in personal activities during periods of

idleness when he is subject to call.”37 The Court finds that evidence regarding the

Plaquemines Parish firefighters’ pay scheme is irrelevant to whether Plaintiffs’ on-

call time is compensable under the FLSA.

        Perhaps acknowledging this point, Plaintiffs later assert, more broadly, “[T]he

question in this case is whether on-call time is compensable. On that point, the law

applicable to firefighters is identical to the law applicable to other workers.” 38

Plaintiffs further assert that evidence regarding the firefighters’ pay scheme is

relevant because it demonstrates that Defendant considers on-call time to be working

time for some, but not all, of its first responders.39 The Court, however, fails to see

how evidence of how other employees, in whatever capacity, were paid is relevant to

the claims and defenses in this case.              Further, it is clear from the face of the

Complaint that the central issue before the jury is not whether on-call time is

generally compensable under the FLSA. Instead, the jury must determine whether

Plaintiffs’ on-call time is compensable under the FLSA. Evidence regarding how




36 R. Doc. 76 at p. 2.
37 DePriest v. River West LP, 187 Fed.Appx. 403, 404-05 (5th Cir. 2006) (citing 29 C.F.R.§ 785.17 (2005);
C.M. Rousseau v. Teledyne Movible Offshore, Inc., 805 F.2d 1245, 1248 (5th Cir. 1986)).
38 R. Doc. 76 at p. 3.
39 Id. at p. 2.
Defendant pays other employees for on-call time, including firefighters, has no

bearing on this determination. Moreover, any comparison to the firefighters’ pay

scheme is irrelevant where, as here, Plaintiffs have clearly alleged in their Complaint

that, “Plaintiffs do not perform any work related to fire suppression, and are not

trained in fire suppression.          They are solely trained to work, and do work, as

paramedics or emergency medical technicians.”40

       The Court further finds that if Plaintiffs are allowed to introduce evidence

regarding the Plaquemines Parish firefighters’ pay scheme, there is a real danger of

creating a “trial within a trial” that Fed. R. Evid. 403 seeks to prevent.41 Specifically,

the jury would be forced to assess how the firefighters were/are paid, how they were

able to spend their time while on-call and whether they were able to enjoy at least

five (noncontinuous) hours of sleep during their “down time.” That assessment would

either require the presentation of additional testimony and evidence specific to

Plaquemines Parish firefighters’ pay scheme and how the firefighters spent their

“down time” and their time while on-call, and/or create a significant risk of raising

those same questions in the juror’s minds. Under either scenario, the result carries

a substantial risk of causing delay, jury confusion and unfair prejudice to Defendant.

Weighing the probative value of such evidence against the danger of unfair prejudice

to the Defendant, the Court finds that the probative value is substantially outweighed




40 R. Doc. 1 at p. 3, ¶ 21.
41 Hart v. RCI Hospitality Holdings, Inc., 90 F. Supp. 3d 250, 280 (S.D.N.Y. 2015) (citing United States
v. Aboumoussallem, 726 F.2d 906, 912-13 (2d Cir. 1984)).
by the danger of unfair prejudice to Defendant. As such, the evidence must be

excluded under Fed. R. Evid. 403.

          III.     CONCLUSION
          For the foregoing reasons, IT IS ORDERED that Defendant’s Motion in

Limine42 is GRANTED. Plaintiffs are prohibited from introducing any evidence or

testimony regarding the manner in which Plaquemines Parish firefighters are

compensated, including how the firefighters spend their time while on-call and how

they spend their “down time.”

          New Orleans, Louisiana, October 25, 2019.




                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




42   R. Doc. 64.
